Citation Nr: 1201258	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-27 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2011, the Veteran testified at a hearing conducted via videoconferencing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for an initial compensable rating for bilateral sensorineural hearing loss.  The Veteran was last afforded a VA audiological examination in April 2010.  His testimony at his subsequent hearing in September 2011 indicated that this service-connected disability had worsened since that last examination.  In this regard, the Board notes that the latest treatment records are dated in March 2009.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's bilateral hearing loss, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's compensable rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Lexington, Kentucky at the Leestown and Cooper Divisions.  Thus, pertinent ongoing bilateral hearing loss treatment records since March 2009 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Also, in remanding this issue, the Board observes that the Veteran's statements throughout this appeal have indicated that he has employment problems as a result of hearing loss.  Specifically, the Veteran testified at his hearing that he works in an automotive parts warehouse.  Statements from the Veteran's managers dated in November 2008 and March 2010 confirm that the Veteran's service-connected bilateral sensorineural hearing loss disability affects his ability to perform his job.  The Board notes that, in addition to the service-connected bilateral sensorineural hearing loss (currently 0%), service connection is also in effect for tinnitus (10%).  

Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary-to include a pertinent VA examination to clarify the effect, if any, that the Veteran's service-connected disabilities may have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of hearing loss treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received at the Lexington VAMC (at the Leestown and Cooper Divisions).  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran a VA audiological examination to determine the current level of severity of his bilateral sensorineural hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should opine as to whether the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus disabilities alone preclude him from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.  

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to an initial compensable rating for bilateral sensorineural hearing loss and adjudicate the issue of entitlement to a TDIU.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

